 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANCESCO ZANGHI and ZANGHI LLC,
Plaintiffs, ORDER
- against - 19 Civ. 5830 (NRB)
PIERGRAZIANO RITELLA, GIUSEPPE
CAVALLARO, ALESSANDRO VACCA, FUTURA
HOSPITALITY LLC, STUDIO LEGALE
CAVALLARO, and GIOIA E VITA S.R.L.,
Defendants.
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
WHEREAS Rocco lLamura, counsel for defendants, filed a
motion to withdraw as counsel of record on December 5, 2019; and
WHEREAS no party has objected; and
WHEREAS corporate parties may not proceed pro _se and must

be represented by counsel, and failure to appear by counsel may

result in the entry of a default judgment, see Jones v. Niagara

 

Frontier Transp. Auth., 722 F.2d 20, 22 {2d Cir. 1983); it is

 

hereby

ORDERED that counsel’s motion to withdraw is granted; and
it is further

ORDERED that each individual named as a defendant in the
complaint who has been served has 30 days to retain new counsel
or inform the Court that he will proceed pro _ se; and it is

further

 
 

ORDERED that any corporate entity named as a defendant in
the complaint that has been served has 30 days to retain new

counsel and that failure to do so will result in the entry of a

default.

DATED: New York, New York

February 34 , 2020 £. eo
Que

NAOMI REICE BUCHWALD

UNITED STATES DISTRICT JUDGE

 

 
